United States Court of Appeals,

                            Fifth Circuit.

                             No. 96-21019.

   Robert S. FRANK; Ida L. Frank; Nancy A. Frank; Daniel S.
Frank;    Edgar E. Hancock;     Marek Brothers 401K Plan;     MBC
Foundation; The Executive Group; Ralph Marek; Paul A. Marek;
Bruce Marek; R. Stan Marek; William A. Marek, Sr; John L. Marek;
Martha Marek;    Bessie Marek;   Frances Marek;   Reinnette Morin
Marek;   Katherine Marek;   Marvin P. Nodvin;   Sondra D. Nodvin,
Plaintiffs-Appellants,

                                  v.

 BEAR STEARNS & COMPANY; CS First Boston Corporation; Greenwich
Capital Markets, Incorporated; Goldman Sachs & Company; Kidder
Peabody & Company, Incorporated;      Lehman Brothers;     Nomura
Securities International; Painewebber Incorporated; Prudential
Securities   Incorporated;     Salomon   Brothers   Incorporated,
Defendants-Appellees.

                            Dec. 19, 1997.

Appeal from the United States District Court for the Southern
District of Texas; David Hittner, Judge.

Before REYNALDO G. GARZA, HIGGINBOTHAM and DAVIS, Circuit Judges.

                       ON PETITION FOR REHEARING

      (Opinion November 26, 1997, 5th Cir.1997, 128 F.3d 919)

      PER CURIAM:

      IT IS ORDERED that the petition for rehearing filed in the

above case is GRANTED in PART. We hereby change the opinion as

follows:

      The first sentence of the first full paragraph on page two (2)

of our opinion in this case is hereby changed from:

      One of the many purchasers that bought these securities
      directly from the defendants was High Yield Management, Inc.
      ("HYM").

to:

      One of the many purchasers that bought these securities
      directly or indirectly from the defendants was High Yield
     Management, Inc. ("HYM").

In all other respects the Petition for Rehearing is DENIED.